Citation Nr: 0033390	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  94-05 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an original evaluation in excess of 30 
percent for post-traumatic stress disorder, for the period 
prior to July 1, 1996.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder, for the period from July 1, 
1996 through May 21, 1998.

3.  Entitlement to an increased rating for a right buttock 
gunshot wound, currently assigned a 10 percent evaluation.

4.  Entitlement to service connection for osteoarthritis of 
the right hip and lumbosacral spine secondary to a right 
buttock gunshot wound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. C. T.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 1966 to May 1968.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which, in 
part, granted service connection and assigned a 30 percent 
evaluation for post-traumatic stress disorder, effective 
August 16, 1993; confirmed a 10 percent evaluation for a 
right buttock gunshot wound; and denied secondary service 
connection for osteoarthritis of the right hip and 
lumbosacral spine.  

An August 1994 RO hearing was held.  Appellant appealed a 
subsequent October 1996 rating decision by the Atlanta, 
Georgia, Regional Office, which increased the evaluation for 
post-traumatic stress disorder from 30 percent to 50 percent, 
effective July 1, 1996.  By a subsequent August 1998 rating 
decision, the RO increased the evaluation for post-traumatic 
stress disorder from 50 percent to 100 percent, effective May 
22, 1998 (thereby rendering that post-traumatic stress 
disorder disability rating issue moot for the period on and 
subsequent to May 22, 1998).  Since appellant and/or his 
representative has not withdrawn the issue of entitlement to 
an original evaluation in excess of 30 percent for post-
traumatic stress disorder, for the period prior to July 1, 
1996, or an evaluation in excess of 50 percent for post-
traumatic stress disorder, for the period from July 1, 1996 
through May 21, 1998, said issues remain in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) explained that 
there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in AB and 
Fenderson, the Board has reframed the post-traumatic stress 
disorder disability rating appellate issues as those 
delineated on the title page of this decision.  It is noted 
that the periods for which a temporary total rating was 
assigned are also not at issue herein.

With regards to another procedural matter involving the 
issues of entitlement to an original evaluation in excess of 
30 percent for post-traumatic stress disorder, for the period 
prior to July 1, 1996, and an evaluation in excess of 50 
percent for post-traumatic stress disorder, for the period 
from July 1, 1996 through May 21, 1998, the VA amended its 
regulations for rating mental disorders, effective November 
7, 1996.  See 38 C.F.R. §§ 4.125-130 (2000).  Section 4.132 
has been redesignated as § 4.130.  

In June and August 1998 written statements, appellant 
indicated therein that he wanted a personal hearing "at a 
local VA office before the BVA" (i.e., a "Travel Board" 
hearing).  However, after the RO subsequently sent him an 
August 2000 hearing clarification letter with accompanying 
form, he returned it with a box checked off therein 
indicating that he wanted to withdraw that hearing request.  

The Board will render a decision herein on the post-traumatic 
stress disorder disability rating appellate issues.  The 
other remaining issues of an increased rating for a right 
buttock gunshot wound and secondary service connection for 
osteoarthritis of the right hip and lumbosacral spine will be 
dealt with in the REMAND section below. 


FINDING OF FACT

Appellant's service-connected post-traumatic stress disorder, 
for the period prior to May 22, 1998, during which this 
appeal has been pending, more nearly approximated total 
social and industrial inadaptability.

CONCLUSION OF LAW

The criteria for an original evaluation of 100 percent for 
appellant's post-traumatic stress disorder, for the appeal 
period prior to May 22, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.16(c) 
4.129, 4.130, 4.132, Code 9411 (effective prior to, on, and 
subsequent, to November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's award herein of a 100 percent 
original evaluation for appellant's post-traumatic stress 
disorder, for the appeal period prior to May 22, 1998, 
thereby rendering a complete grant of that appellate issue, 
the evidentiary record is obviously adequate with respect to 
that issue.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 355; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected post-
traumatic stress disorder in the context of the total history 
of that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  

The VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
§§ 4.125-132, effective February 3, 1988 until amended 
November 7, 1996, provided a general rating formula for 
psychoneurotic disorders, including post-traumatic stress 
disorder (Diagnostic Code 9411), based upon the degree of 
incapacity or impairment:  "Definite" social and industrial 
impairment warrants a 30 percent evaluation; "considerable" 
warrants a 50 percent evaluation; and "severe" warrants a 
70 percent evaluation.  A 100 percent evaluation requires 
that attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior; and the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132 (effective prior to November 7, 1996).  It 
should be noted that the criteria for a 100 percent 
evaluation set forth in 38 C.F.R. § 4.132 are each 
independent bases for granting a total rating.  See Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994).  

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder:  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, direction, recent events).  
38 C.F.R. § 4.130 (effective November 7, 1996).

In pertinent part, the provisions of 38 C.F.R. § 4.129 
(effective prior to November 7, 1996), state:

	...in evaluating impairment resulting from 
the ratable psychiatric disorders, social 
inadaptability is to be evaluated only as 
it affects industrial adaptability.  The 
principle of social and industrial 
inadaptability as the basic criterion for 
rating disability from the mental 
disorders contemplates those abnormalities 
of conduct, judgment, and emotional 
reactions which affect economic 
adjustment, i.e., which produce impairment 
of earning capacity.

In pertinent part, the provisions of 38 C.F.R. § 4.130 
(effective prior to November 7, 1996), state:

The severity of disability is based upon 
actual symptomatology, as it affects 
social and industrial adaptability.  Two 
of the most important determinants of 
disability are time lost from gainful 
work and decrease in work efficiency.  
The rating board must not underevaluate 
the emotionally sick veteran with a good 
work record, nor must it overevaluate his 
or her condition on the basis of a poor 
work record not supported by the 
psychiatric disability picture.  


In pertinent part, the provisions of 38 C.F.R. § 4.126(a)(b) 
(effective November 7, 1996), state:

(a) When evaluating a mental disorder, 
the rating agency shall consider the 
frequency, severity, and duration of 
psychiatric symptoms, the length of 
remissions, and the veteran's capacity 
for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the moment 
of the examination.  

(b) When evaluating the level of 
disability from a mental disorder, the 
rating agency will consider the extent of 
social impairment, but shall not assign 
an evaluation solely on the basis of 
social impairment. 

The positive evidence includes a 1994 VA hospitalization 
report, which reflects that appellant's post-traumatic stress 
disorder was diagnosed as severe and the examiner assigned a 
current Global Assessment of Functioning Scale (GAF Scale) 
score of 40 (with a score of 45 for the past year).  VA 
hospitalization reports dated in 1996 and 1997 revealed a 
similar severe degree of severity for his post-traumatic 
stress disorder.  See, e.g., a July-August 1997 VA 
hospitalization report, which included a GAF scale score of 
41-50.  On November 1997 VA psychiatric examination, the 
examiner assigned a GAF scale score of 50 and stated that 
that score indicates appellant "is having serious symptoms, 
with no friends and an inability to keep a job...."  A 
December 1997 VA hospitalization report included a current 
GAF scale score of 42.5 with the same score for the past 
year.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), 
wherein the Court explained that "GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....  A 55-60 
rating indicates "moderate difficulty in social, 
occupational, or school functioning."  See also, Cathell v. 
Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), wherein the Court stated that a "GAF 
of 50 is defined as ['][s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  

Additionally, by a subsequent August 1998 rating decision, 
the RO increased the evaluation for post-traumatic stress 
disorder from 50 percent to 100 percent, effective May 22, 
1998, largely on the basis of a May 1998 VA hospitalization 
report, which revealed a similar severity level for 
appellant's post-traumatic stress disorder (on said 
hospitalization, his post-traumatic stress disorder was 
diagnosed as severe and the examiner assigned a current GAF 
Scale score of 42 with a 42.5 score for the past year).  

Additionally, an August 1994 RO hearing transcript and an 
August 1997 employment statement indicate that appellant was 
not employed during the period in question, which he 
attributed at least in part to an inability to handle stress.  

Although certain VA hospitalization reports and other 
clinical records dated in 1993 and 1995 reflect a somewhat 
lesser degree of psychiatric symptomatology, the fact remains 
that appellant has required numerous psychiatric 
hospitalizations since 1993 and has remained unemployed.  

In conclusion, the positive evidence outweighs any negative 
evidence as to the severity of appellant's post-traumatic 
stress disorder and its effect on social and industrial 
adaptability.  In short, the VA clinical evidence during the 
period in question includes GAF scale scores indicative of at 
least severe psychological, social, and occupational 
dysfunction.  The fact that the appellant has been unemployed 
during the period in question apparently due in part to his 
mental disability is significant, since the pertinent rating 
criteria is predicated in large part on the degree of 
industrial impairment caused by a service-connected 
psychiatric disorder.  See Johnson.  With resolution of all 
reasonable doubt in appellant's favor, it the Board's opinion 
that the service-connected psychiatric disorder more nearly 
approximates total social and industrial inadaptability for 
the appeal period prior to May 21, 1998.  38 C.F.R. 
§§ 4.16(c) 4.126, 4.129, 4.130, 4.132, Part 4, Code 9411.  
Thus, appellant does meet the criteria for a 100 percent 
original evaluation for the service-connected post-traumatic 
stress disorder for the period prior to May 22, 1998.  


ORDER

A 100 percent original evaluation for appellant's service-
connected post-traumatic stress disorder for the appeal 
period prior to May 22, 1998 is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.  


REMAND

With respect to the remaining issues of an increased rating 
for a right buttock gunshot wound and secondary service 
connection for osteoarthritis of the right hip and 
lumbosacral spine, in order to equitably decide said issues, 
it is the Board's opinion that additional appropriate 
examination or examinations should be conducted to attempt to 
reconcile the conflicting findings and diagnoses with respect 
to the claimed disabilities.  Additionally, said appellate 
issues appear intertwined with each other.  

The service medical records reveal that in April 1967, 
appellant sustained a 30-caliber gunshot wound of the right 
buttock.  No nerve or artery involvement was noted.  The 
wound was debrided with delayed primary closure.  An x-ray 
revealed a bullet posterior to the greater trochanter without 
fracture and apparent bone islands in the proximal right 
femur.  A March 1968 service separation examination report 
noted a 4-inch, right buttock surgical scar with a foreign 
body embedded in the right gluteus muscle.  Similar findings 
were noted on July 1969 VA examination.  On August 1982 VA 
examination, it was reported that in the late 1970's, said 
bullet was surgically removed at a Tampa, Florida, VA 
hospital in 1978 after it began to extrude from the buttock.  
Clinically, there was a scar in the center of the right 
buttock with slight loss of underlying tissue with a 
postoperative bullet excision scar in the lower right 
buttock.  That 1978 VA hospitalization report is not 
currently associated with the claims folders and it is 
unclear whether the RO has attempted to obtain it.  That 1978 
VA hospitalization report may be significant, since it may 
indicate whether said surgical excision of the right buttock 
bullet may have resulted in any additional muscle and/or 
nerve damage in that area.  

The evidentiary record additionally indicates that in 1993, 
VA x-rays revealed mild degenerative changes of the right hip 
and T12-L1 narrowing and spurring; and degenerative arthritis 
of the lumbar spine was diagnosed.  In 1994, a private 
medical statement included an impression of sciatica 
secondary to degenerative arthritis of the lumbar spine.  
However, a subsequent 1994 VA hospitalization report 
diagnosed sciatic nerve pain and numbness secondary to 
buttock gunshot wound.  A 1997 VA x-ray noted minimal 
localized spondylosis at T12-L1 and L5-S1.  On November 1997 
VA examination, the assessment was "[l]ow back pain with 
sciatica by history secondary to a gunshot wound."  A May 
1998 MRI scan revealed a small, diffuse, disc bulge at L4-L5 
and L5-S1.  

With respect to the remand issues in question, appellant was 
last afforded a VA examination in November 1997, 
approximately three years ago.  It appears that that 
examination was rather cursory and did not include detailed 
findings concerning the nature and severity of any residuals 
of a right buttock gunshot wound.  That examiner did not 
opine in detail as to whether appellant's claimed 
osteoarthritis of the right hip and lumbosacral spine might 
be part and parcel of, or causally and etiologically related 
to, the service-connected right buttock gunshot wound.  It is 
unclear whether or not appellant's sciatica may be a residual 
of the right buttock gunshot wound (including as a 
postoperative residual of the bullet excision from the 
buttock) or due to the osteoarthritis of the right hip and/or 
lumbosacral spine.  The Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Additionally, that November 1997 examination did 
not include any photographs of the right buttock.  In June 
1998, appellant submitted a written statement with an 
accompanying photograph, alleging that there were "18 wire 
sutures" in his right buttock.  It therefore appears that VA 
examination or examinations should be conducted in order to 
provide detailed evaluation of the right buttock area, 
including a color photograph if deemed advisable; the nature, 
extent, and severity of any residuals of the service-
connected right buttock gunshot wound; and to determine the 
etiology of appellant's osteoarthritis of the right hip and 
lumbosacral spine (including the etiology of any sciatica).  

Additionally, appellant has indicated that he was awarded 
Social Security Administration (SSA) disability benefits.  
See November 1997 VA examination report.  However, the claims 
folders do not currently include any medical and/or 
vocational records associated with appellant's SSA disability 
benefits claim, nor does it appear that the RO has attempted 
to obtain such records.  Medical and/or vocational records, 
if any, associated with appellant's SSA disability benefits 
claim might be material in deciding said appellate issues on 
remand; and, consequently, the RO should attempt to obtain 
them prior to final appellate consideration.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992), Masors v. Derwinski, 2 
Vet. App. 181, 187-89 (1992), and Murincsak v. Derwinski, 2 
Vet. App. 363, 369-72 (1992), wherein the Court held that VA 
breached its statutory duty to assist by failing to obtain 
SSA records.  

Additionally, in light of recent changes in the law resulting 
from the Veterans Claims Assistance Act of 2000, a remand of 
said issues appears warranted for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant and 
request him to provide any relevant 
clinical records, not presently 
associated with the claims folders, that 
he may have in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided him such treatment.  All 
available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folders.  

2.  The RO should obtain any additional, 
relevant VA medical reports, including 
any 1978 Tampa, Florida, VA 
hospitalization records pertaining to 
surgical excision of a right buttock 
bullet; and associate these with the 
claims folders.

3.  The RO should obtain any relevant 
medical/vocational records associated 
with appellant's SSA claim award.  Any 
such records obtained should be 
associated with the claims folders.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (2000).  

5.  With respect to the issue of an 
increased rating for a right buttock 
gunshot wound, the RO should arrange 
appropriate examination(s).  All 
indicated tests and studies should be 
performed.  If deemed advisable, a color 
photograph of the right buttock should be 
taken.  It is noted that the appellant 
did provide a small picture with his VA 
Form 21-4128 of June 1998.  The entire 
claims folders should be reviewed by the 
examiner(s) prior to examination(s).  

The examiner(s) should describe in detail 
all residuals of the service-connected 
right buttock gunshot wound, including 
their degree of severity.  The 
examiner(s) should state whether the 
service-connected right buttock gunshot 
wound residuals (including any 
postoperative residuals of bullet 
excision from the right buttock) may 
include sciatica or other impairment of 
motor and/or sensory function; and if so, 
their degree of severity should be 
described.  Any scarring or muscle damage 
attributable to the service-connected 
right buttock gunshot wound residuals 
(including any postoperative residuals of 
bullet excision from the right buttock) 
should be described in detail with their 
degree of severity.  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected right buttock gunshot 
wound residuals (including any 
postoperative residuals of bullet 
excision from the right buttock) should 
be described in detail (e.g., any gait 
impairment and its severity).  

6.  With respect to the issue of 
secondary service connection for 
osteoarthritis of the right hip and 
lumbosacral spine, the RO should arrange 
appropriate examination(s).  All 
indicated tests and studies should be 
performed.  The examiner(s) should review 
the entire claims folders and determine, 
with degree of probability expressed, 
whether any osteoarthritis of the right 
hip and lumbosacral spine, including 
claimed sciatica, are (a) causally or 
etiologically related to the service-
connected right buttock gunshot wound, or 
(b) whether the service-connected right 
buttock gunshot wound aggravated such 
non-service-connected osteoarthritis of 
the right hip and lumbosacral spine, 
including claimed sciatica.  The term 
"aggravate" used herein refers to post-
service aggravation of a non-service-
connected condition by a service-
connected condition, to wit:  an increase 
in severity of a non-service-connected 
disability (any additional impairment of 
earning capacity) attributable to and 
caused by an already service-connected 
condition.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  If it is determined 
that there is no relationship between any 
non-service-connected osteoarthritis of 
the right hip and lumbosacral spine, 
including claimed sciatica, and the 
service-connected right buttock gunshot 
wound, that should be stated in the 
examination report(s).  

7.  The RO should review any additional 
evidence and readjudicate the remaining 
issues under applicable law and 
regulations.  Care should be taken that 
all appropriate notice as required by the 
new legislation cited above has been 
undertaken.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, any remaining issues should be returned to the 
Board for further appellate consideration, to the extent such 
action is in order.  No action is required of the appellant 
until he is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 



